DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filled on 06/22/2021.
	Claims 1-5, 7-9 and 11-20 are pending. 
	Claims 11-17 remain withdrawn as been drawn to nonelected invention.	
	Claim 20 has been added. 
	Claims 6 and 10 have been cancelled. 
	Claims 1-5, 7-9 and 18-19 have been amended. 
	 Claims 1-5, 7-9 and 18-20 are currently pending and have been examined.
 	

Response to Arguments
Regarding Drawings objection:
	The examiner acknowledge the replacement sheet filled on 06/22/2021.
Regarding claim interpretation: 
	Due to claim amendments, the examiner withdraw the claim interpretation issued within office action issued on 03/24/2021. 
Regarding Claim Rejections - 35 USC § 101:
on 06/22/2021 have been fully considered but they are not persuasive. The examiner respectfully disagree as for abstract ideas, Prong One represents enumerated groupings of abstract ideas from the 2019 PEG to identify abstract ideas. The amended claims recite concepts falls within the methods of organizing human activity, as the amended claims recites concepts relating to managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions, see filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis), See MPEP 2106.04(a)(2) (II) (C).
	For Prong Two, the amended independent claims 1-5, 7-9 and 18-20 reciting additional elements do not Integrate the Judicial Exception into a Practical Application. The amended claims along with the specification merely states additional elements that generally linking the use of the judicial exception to a particular  technological environment or field of use – MPEP 2016.05 (h). Wherein, claim 1, 18 and 19; “terminal device of a user of a vehicle” and “terminal device of a use scheduled person of the vehicle”. Claim 1; “vehicle management device” and “circuitry”. Claim 19; “non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations” considered as additional limitations that do no 
	For Step 2B, the MPEP recited that “While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions” the amended claims recited  additional elements that have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, that recites mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC § 101 below.

Regarding Claim Rejections - 35 USC § 103:
	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:
Claim 1: reciting “circuitry configured to communicate with a terminal … delay the estimated time of arrival so as to fall within the set time range”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
Claim 2: reciting, “the circuitry is further configured to transmit a first delivery … set time range”, a review for the specification shows that the claimed subject 
Claim 3: reciting, “the circuitry is further configured to transmit … the use scheduled person”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
Claim 4: reciting, “the circuitry is further configured to transmit … a substitutable vehicle for the vehicle”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
Claim 5: reciting, “the circuitry is further configured to transmit … the substitutable vehicle”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
Claim 8: reciting, “the circuitry is further configured to store … delivery condition”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.


	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as 

Claims 1-5, 7-9 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claim 1 and dependent claims 2-5 and 8  recite the limitation “the circuitry”, page 11 of 19 of the remarks filled on 06/22/2021 stated that the “Support for the amendments to the claims and the newly presented claim can be found, for example, at ¶¶ [0091]-[0094], [0105]-[0107], and [0130]-[0135] of the Specification as originally filed, and at Figs. 11, 13, 17, and 18 of the Drawings as originally filed”. However, the examiner cannot find support for “the circuitry” in any of the listed paragraphs or any other paragraphs of the specification.
The examiner invites applicant to point out and/or explain where specifically in the original specification the amendment limitation of “the circuitry” is supported.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5, 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The independent claim 1 is indefinite, because each of the claim limitations of “circuitry configured to communicate with a terminal … delay the estimated time of arrival so as to fall within the set time range” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. 

Claim 2 is indefinite, because each of the claim limitations of “the circuitry is further configured to transmit a first delivery … set time range” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence.
	Claims 3-5 and 8 are rejected as indefinite, because they depend from the indefinite claim 2.

Claim 3 is indefinite, because each of the claim limitations of “the circuitry is further configured to transmit … the use scheduled person” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding 
Claim 4 is indefinite, because each of the claim limitations of “the circuitry is further configured to transmit … a substitutable vehicle for the vehicle” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence.
	Claim 5 is rejected as indefinite, because it depends from the indefinite claim 4.

Claim 5 is indefinite, because each of the claim limitations of “the circuitry is further configured to transmit … the substitutable vehicle” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding 
Claim 8 is indefinite, because each of the claim limitations of “the circuitry is further configured to store … delivery condition” it is unclear what the corresponding structure(s) are for the claim limitations “circuitry” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-5, 7-9 and 20 are directed to a machine. Claim 18 is directed to a process. Claims 19 directed to a machine.

Step 2A, Prong1:

	communicate; set a time ranqe based on a delivery time of the vehicle, wherein the set time ranqe includes the delivery time of the vehicle;  
	determine an estimated time of arrival of the vehicle at a delivery position based on position information of the vehicle; 
	transmit a delivery situation in a case where the estimated time of arrival is later than the set time ranqe, wherein the delivery situation includes information related to amount of compensation for a delay in delivery of the vehicle; and 
	transmit a notification of the delivery situation in a case where the estimated time of arrival is earlier than the set time Reply to Office Action of March 24, 2021ranqe, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time ranqe without significantly more. The independent claims of 1, 18 and 19 recite the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity as the claims recites concepts of Managing Personal Behavior or Relationships or Interactions Between People, include social activities, teaching, and following rules or instructions See MPEP 2106.04 (a)(2) (II)(C).
Step 2A, Prong 2:

Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are claim 1, 18 and 19; “terminal device of a user of a vehicle” and “terminal device of a use scheduled person of the vehicle”. Claim 1; “vehicle management device” and “circuitry”. Claim 19; “non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations”. See MPEP 2016.05 (h). 
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
 
	 In addition, the dependent claims recite:
Claim 2 recite “transmit a first delivery condition to the terminal device of the user based on the estimated time of arrival that is later than the set time range”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “circuitry”, “terminal device of a user of a vehicle”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
Claim 3 recite “transmit information used to negotiate a change of the first delivery condition”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “circuitry”, “terminal device of a user of a vehicle”, “terminal device of a use scheduled person of the vehicle”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the 
Claim 4 recite “transmit a second delivery condition … substitutable vehicle for the vehicle”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “circuitry”, “terminal device of a user of a vehicle”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
 Claim 5 recite “transmit information related … the substitutable vehicle”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “circuitry”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to 
Claim 7 recited “the delivery situation includes information related to expenses incurred … set time range”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
Claim 8 recite “store the first delivery condition”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “circuitry”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to 
Claim 9 recite “the delivery situation … set time range”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
Claim 20 recite “the notification of the delivery situation … traveling route of the vehicle”, which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “vehicle management device”, “terminal device of a user of a vehicle”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the additional claims do not include additional elements that are sufficient to amount to significantly more than the 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8 and 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Japanese Pub. No. JP2014137766A to CHINOMI SATOSHI (“CHINOMI”) in view of US Pat. Pub. No. 2008/0189226 to Wurster (“Wurster”) further in view of US Pat. Pub. No. 2015/0199619 A1 to Ichinose et al. (“Ichinose”).
	Regarding claims 1, 18 and 19. CHINOMI discloses a vehicle management device comprising:
	Circuity configured to of a user of a vehicle (CHINOMI, [0011]; “The shared vehicle 200 includes an in-vehicle device 210 and a communication device 220. The in-vehicle device 210 recognizes the user who uses the shared vehicle 200, and the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200”), and a terminal device of a use scheduled person of the vehicle (CHINOMI, [0010]; “a plurality of user terminals 400 capable of communicating with the vehicle management server 100 via the Internet 300”. [0014]; “The communication device 120 is a device for communicating with the communication device 220 provided in the shared vehicle 200 and the user terminal 400 owned by each user via the Internet 300 by wireless communication”); [[and]] 
	set a time range based on a delivery time of the vehicle, wherein the set time range includes the delivery time of the vehicle (CHINOMI, [0012]; “each user can apply for a use reservation for making a use reservation of the shared vehicle 200 by ; 
	(CHINOMI, [0013]; “control device 110”. [0013]; “the management server 100 includes a control device 110 and a communication device 120”) determine an estimated time of arrival of the vehicle at a delivery position based on position information of the vehicle [[,]]; (CHINOMI, [0043]; “scheduled return position”. [0038]; “At the previous point in time, it is determined whether or not the shared vehicle 200 currently in use can be returned by the scheduled end time of use … from the current position of the shared vehicle 200 at a time before the second predetermined time t2 before the scheduled end time of the current user”. Also, see [0044]; “step S201”)
.
	transmit[[s]] a delivery situation in a case where the estimated time of arrival is later than the set time range (CHINOMI, such as availability of “alternative vehicle”, [0047] OR “may be delayer”, [0048]) to the terminal device of the use scheduled person (CHINOMI, [0045-0049]; “in step S202, if it is determined that the shared vehicle 200 currently in use cannot be returned by the scheduled end time of , 	 
	CHINOMI substantially discloses the claimed invention; however, CHINOMI fails to explicitly disclose the “information related to amount of compensation for a delay in delivery of the vehicle”. However, Wurster teaches:  information related to amount of compensation for a delay in delivery of the vehicle (Wurster, [0074-0075]; “Depending on the circumstances, the actual charges may be different from the estimated pricing given to the customer. For example, the customer may change his plans while en route causing additional time and mileage to be incurred. Natural or man-made delays in the form of weather and construction obstacles may be experienced. When the driver completes the transportation services, the actual charges are updated in system 10 … In block 108, screen 102 provides for miscellaneous charges … total amount due”. Fig. 24, [0106]; “In step 310, the rate for the ;
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include known technology of information related to amount of compensation for a delay in delivery of the vehicle, as taught by Wurster, where this would be performed in order to provide efficient accounting, client service, confirmations, contracts, recordkeeping and increase the profit of a highly competitive business.  See Wurster [0008].    
	The combination of CHINOMI in view of Wurster substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time ranqe, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time ranqe”. However, Ichinose teaches:
	transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time ranqe (Ichinose, Fig. 8; “high possibility of exceeding usage duration? S109” [Wingdings font/0xE0]YES” [Wingdings font/0xE0] “overtime prevention measure S110”. [0142]; “During travel, the autonomous mobile device instruction means 139 periodically confirms the current location and state of the autonomous mobile device 1. If it determines that there is a , wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time ranqe (Ichinose, [0029]; “presents an overtime prevention measure to the user if the difference between the calculated estimated time of arrival at the destination site coordinates and the original estimated time of arrival at the destination site coordinates is within a certain time or if the estimated time of arrival at the destination site coordinates is later than the original estimated time of arrival at the destination site coordinates presenting  … urge a speed increase if the speed has been lowered or urge a restart of travel if the autonomous mobile device has stopped”).
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include known technology of transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time ranqe, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time ranqe, as taught by Ichinose, where this would be performed in order to create usage plan so as to avoid any effects on the usage schedule of others, but it is also necessary to manage such that the usage plan can be executed as intended. See Ichinose [0005].    

	Regarding claim 2. The combination of CHINOMI in view of Wurster further in view of Ichinose disclose The vehicle management device according to claim 1, wherein the circuitry is further configured to transmit a first delivery condition to the terminal of the user (see claim 1 rejection supra) based onthat is later than the set time range (CHINOMI, [0046]; “In step S204, the control device 110 is provided in … the shared vehicle 200 currently used by the currently used user. Information for notifying that there is a high possibility that the scheduled return position cannot be reached by the scheduled end time of use and a proposal for extension of the scheduled end time of use are transmitted to the in-vehicle device 210, and this process is terminated”) 
Regarding claim 3. The combination disclose the vehicle management device according to claim 2, wherein circuity is further configured to transmit negotiate a change of the first delivery condition[[s]] between the terminal device of the user and the terminal device of the use scheduled person (CHINOMI, [0048-0049]; “Next, in step S207, the control device 110 informs the user terminal 400 of the subsequent user  … the proposal for the use of the alternative vehicle detected in step S205. Send … in step S208, the control device 110 
	Regarding claim 4. The combination disclose the vehicle management device according to claim 2, wherein the circuitry is further configured to transmit a second delivery condition to the terminal device of the user based on that does not indicate use of a substitutable vehicle for the vehicle (CHINOMI, [0049-0051]; “the process proceeds to step S209, while when "not use" is selected, the process proceeds to step S210 … In step S210, the control device 110 provides information … the current user or the in-vehicle device 210 provided in the shared vehicle 200 currently used by the current user (for example, subsequent use). The user's name and contact information), for example”)
	Regarding claim 5. Claim 5 has been analyzed and is rejected for the same rationale used to reject claims 3-4. Claim 5 limitations do not teach or define any new limitations beyond claims 3-4; therefore, claim 5 is rejected under the same rationale.

 The combination disclose the vehicle management device according to claim 2, wherein the circuitry is further configured to store the first delivery condition[[s]] (CHINOMI, [0046]; “When the extension reservation of the scheduled time is transmitted, the control device 110 updates the usage reservation information of the user who is currently using the shared vehicle 200 stored in the RAM 113, and the scheduled end time of use after the extension. To record”) .

	Claims 9 and 20 are rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of Wurster further in view of Ichinose furthermore in view of US Pat. Pub. No. 2007/0010942 to Bill (“Bill”).
	Regarding claim 9. The combination of CHINOMI in view of Wurster further in view of Ichinose disclose the vehicle management device according to claim 1, wherein the delivery situation based on   that is later than the set time range, (as shown in claim 1 rejection supra),
	The combination substantially disclose the claimed invention; however, the combination fail to explicitly disclose the “includes information related to shops located in proximity to the delivery position”. However, Bill teaches: includes information related to shops located in proximity to the delivery position (Bill, Fig. 
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include information related to shops located in proximity to the delivery position, as taught by Bill, where this would be performed in order to increase the perceived value of using a particular mapping service or application.  See Bill [0088].    

	Regarding claim 20. Claim 20 has been analyzed and is rejected for the same rationale used to reject claim 9. Claim 20 limitations teaches side trip information indicating sightseeing spots located in proximity to traveling route, which has been addressed in claim 9 rejection, so claim 20 do not teach or define any new limitations beyond claim 9; therefore, claim 20 is rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of Wurster further in view of Ichinose furthermore in view of US Pat. Pub. No. 2016/0267402 to Szabo (“Szabo”).
	Regarding claim 7. The combination of CHINOMI in view of Wurster further in view of Ichinose disclose the vehicle management device according to claim 1, wherein the delivery situation based on that is earlier than the set time range (CHINOMI, [0039]; “Then, the control device 110 calculates the time required for traveling on the road obtained as a result of the search as the required time, and whether or not the calculated required time is within the above-mentioned second predetermined time t2. Is judged”)
	The combination substantially disclose the claimed invention as shown above; however, the combination lacks the teaching of “information related to expenses incurred by early arrival”. However, Szabo teaches information related to expenses incurred by early arrival (Szabo, [0026]; “the system will inform the guests that the standard policies and fees will apply and will be almost double that the guest would pay otherwise”. [0047]; “See Step S113, where just the price for the arrival times are provided. At step S115, the guest can then accept the price for the premium arrival time, which causes the system 100 at step S117 to update the database with regard to the room being chosen”).  

	Therefore, it would have been obvious to one of ordinary skill in the reservations systems art at the time of filing to modify CHINOMI to include information related to expenses incurred by early arrival, as taught by Szabo, where this would be performed in order to motivate guests to think and select their times of arrival and departure in order to avoid fees.  See Szabo [0026].    

	 
Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687